Citation Nr: 1446989	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for lumbar degenerative disc disease and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Karl Truman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  He also served in the United States Army Reserves with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between March 1983 and August 1991.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for lumbar degenerative disc disease and denied service connection for hearing loss, respectively.  In a June 2012 rating decision, service connection for right ear hearing loss was granted.  Thus, only service connection for left ear hearing loss remains on appeal. 

In May 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO and, in September 2013, he testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts from both hearings have been associated with the record on appeal.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through November 2012, which were considered in the November 2012 supplemental statement of the case, and the September 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The reopened claim of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  In a final decision issued in April 1993, the RO denied service connection for lumbar degenerative disc disease.

2.  Evidence added to the record since the final April 1993denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for lumbar degenerative disc disease.

3.  Resolving all doubt in favor of the Veteran, he has a currently diagnosed left ear hearing loss disability related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The RO's April 1993 rating decision that denied service connection for lumbar degenerative disc disease is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for lumbar degenerative disc disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for lumbar degenerative disc disease is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In the present case, the RO, by a decision issued in March 1992, denied the Veteran's claim for service connection for lumbar degenerative disc disease on the basis that the evidence failed to demonstrate incurrence of a back injury during a period of active service.  After the RO received additional service treatment records, his claim was reconsidered in an April 1993 rating decision; however, the RO continued the denial of the Veteran's claim of service connection for lumbar degenerative disc disease.  At the time of the April 1993 decisions, the RO considered the Veteran's available service treatment records from the United States Army Reserves.

In April 1993, the Veteran was advised on his appellate rights; however, no further communication regarding his claim of entitlement to service connection was received until November 2009 VA received his request to reopen his claim for service connection for lumbar degenerative disc disease.  Therefore, the April 1993 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. §§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for lumbar degenerative disc disease was received prior to the expiration of the appeal period stemming from the April 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i). As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while the additional Reserve records were associated with the file subsequent to the April 1993 rating decision and note complaints of back pain, such do not reflect a back injury in June 1986.  Therefore, the newly received records not relevant and the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the final April 1993 rating decision includes various statements from the Veteran that he has experienced back pain since his back injury he sustained while during a period of ACDUTRA in June 1986; his testimony from the DRO and Board hearings that reiterates his contentions that he hurt his back during ACDUTRA and has experienced back pain since such injury; an October 2010 notarized statement from Master Sergeant E.R.M. (the Veteran's supervisor at the time) that attests to the Veteran's back injury during ACDUTRA; as well as various statements from the Veteran's private physicians that document his complaints of and treatment for back pain throughout the years, to also include his reports of a back injury during ACDUTRA.

This evidence was not before adjudicators when the Veteran's claim was last denied in April 1993, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Specifically, assuming the credibility of such evidence for the purposes of reopening the claim, such suggests an in-service injury to the back.  The Veteran's claim was previously denied on the basis that the evidence failed to demonstrate incurrence of a back injury during a period of active service.  Therefore, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar degenerative disc disease, i.e., current disability related to an in-service injury, and, therefore, raises a reasonable possibility of substantiating this claim.  Accordingly, the claim is reopened.

Service Connection Claim

As the Board's decision to grant service connection for left ear hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board observes that the Veteran is the recipient of the Combat Infantryman Badge.  Based on the receipt of such award, the Board finds that the Veteran engaged in combat.  In cases where the Veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of left ear hearing loss.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a current left ear disability and that such is due to noise exposure during his military service.  Historically, the Board notes that a September 2011 rating decision originally denied the Veteran's service connection claim for bilateral hearing loss.  However, a June 2012 rating decision granted service connection for right ear hearing loss due to in-service acoustic trauma.  Service connection for the left ear remained denied as there was no evidence a left ear hearing loss disability per VA regulations.

On January 2011 VA audiological evaluation, the Veteran reported noise exposure while on active duty.  He denied occupational noise exposure.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The left ear was found to be clinically normal.  The examiner found that the Veteran's current hearing loss was less likely as not caused by military noise exposure.

An October 2011 private otolaryngology report, accompanied by audiometric studies, documents only right ear hearing loss; and the physician indicated that such was due to acoustic trauma sustained during service.

The Veteran was again evaluated by VA in April 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
15
30

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  The examiner found that such was at least as likely as not caused by or a result of the Veteran's military service.  The examiner reasoned that the Veteran was exposed to gunfire and tanks during active duty and that hearing protection was not worn all the time.  The examiner also noted that the Veteran denied civilian occupational or recreational noise exposure.

By way of a June 2012 statement of the case, the Veteran was informed that in order for his private audiometric findings to be adequate for rating purposes, there must be a Maryland CNC test to determine speech discrimination.

Thereafter, in an August 2012 private audiogram, the Veteran's speech discrimination score was noted to be 92 percent in the left ear.  The private audiologist noted that these scores were obtained using the Maryland CNC test.  

In January 2013, the Veteran was evaluated by VA.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
20
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  

The Board finds that the evidence supports granting the Veteran's claim of service connection for left ear hearing loss on a direct service connection basis.  See 38 C.F.R. § 3.303.  The Veteran has contended that he incurred left ear hearing loss as a result of in-service exposure to significant acoustic trauma.  In this regard, such in-service noise exposure is consistent with his combat service.  Indeed, an April 2012 examiner diagnosed bilateral sensorineural hearing and found that such disability was at least as likely as not related to the Veteran's military service.  Moreover, service connection has been granted for right ear hearing loss and tinnitus based on in-service acoustic trauma.  As noted, the Veteran's left ear hearing loss disability has been denied due to the fact that left ear hearing loss was not shown as per VA regulations.  However, the Veteran's August 2012 private audiology evaluation documents a speech discrimination of 92 percent in the left ear, and, as noted, the private audiologist noted that the score was obtained using the Maryland CNC test.  Therefore, such shows a current hearing loss disability per VA regulations during the pendency of the claim.  

In reaching this conclusion, the Board also acknowledges that the January 2011, April 2012, and January 2013 VA audiology reports show no evidence of left ear hearing loss.  However, the Board notes, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, despite the January 2011, April 2012, and January 2013 findings, the Board resolves all doubt in favor of the Veteran and finds that he has a current diagnosis of left ear hearing loss.  Also, based on the Veteran's in-service acoustic trauma and the April 2012 VA examiner's opinion, such is related to his in-service noise exposure.  Consequently, service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbar degenerative disc disease is reopened.

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim for service connection for a back disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board notes that the Veteran has presented lay evidence (i.e., his statements and testimony) indicating that he experienced a back injury in June 1986 during a documented period of ACDUTRA.  Indeed he has corroborated the evidence with a statement from a Master Sergeant who served with him during such period, and indicated that he witnessed the Veteran's back injury.  Additionally, the Board notes the Veteran has asserted that he has continued to experience back pain since the injury, and the record contains several competent and credible medical reports showing such complaints beginning in July 1986 as well as diagnoses of degenerative disc disease of the lumbar spine.  Accordingly, the Board finds the Veteran has demonstrated the existence of a current diagnosis that may be associated with an injury that began during a qualifying period of service, and, therefore, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his back disorder.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's VBMS and Virtual VA paperless files) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following question:

(A) Identify all currently diagnosed back disorders.

(B)  For each diagnosed back disorder, the examiner should offer an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) that such disorder is attributable to the Veteran's documented period of ACDUTRA in June 1986, to include due to an injury incurred while moving filing cabinets?  In this regard, the examiner should consider the October 2010 statement from Master Sergeant E.R.M. that attests to the Veteran's back injury during ACDUTRA as well as private treatment records beginning in July 1986 that address his complaints of back symptoms.  

The examiner should consider all medical and lay evidence of record, to include the Veteran's statements regarding the incurrence of his back disorder and continuity of back symptomatology.  A complete rationale must be provided for all opinions rendered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


